DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Claims 21, 24-27, 29, 32-35, 37, and 40-46 have been presented for examination based on the amendment filed on 12/29/2021.
Claims 21, 24-27, 29, 32-35, 37, and 40-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 21, 24-27, 29, 32-35, 37, and 40-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 21, 24-27, 29, 32-35, 37, and 40-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Rejection under 35 USC 103 for claims 21, 24-27, 29, 32-35, 37, and 40-46 is withdrawn in view of amendment and lack of written description/enablement. 
This action is made Non-Final.
Priority
Acknowledgement is made to domestic priority under 35 U.S.C. 119(e) to application 14317703, filed 06/27/2014, which claims Priority from Provisional Application 61982580, filed 04/22/2014.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 24-27, 29, 32-35, 37, and 40-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “…determining whether the simulated patient-specific blood flow metric is within an indeterminate zone;…. and based on determining the simulated patient-specific blood flow metric is within the indeterminate zone;” in claim 21, 29 and 37 is a relative term which renders the claim indefinite. The term “within the indeterminate zone” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically the specification gives this zone as at least two exemplary ranges (See ¶[0030]), any or none of which can be applicable. As specific definition of metes and bounds of this range cannot be ascertained from the specification, the term is considered as .
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21, 24-27, 29, 32-35, 37, and 40-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Claim 21, 29 and 37 claims similar limitation of “….determining a hybrid score based on the simulated patient-specific blood flow metric, the simulated TAG metrics, and the simulated TAG threshold score”. The specification presents disclosure related to this feature in: 

    PNG
    media_image1.png
    656
    231
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    184
    733
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    299
    736
    media_image3.png
    Greyscale

The limitation cited above lacks written description because its unclear how the hybrid score is determined from TAG threshold and TAG score and for at least reasons below:
(1) As best understood the one line embodiment in ¶ [0070] is the only support detailing the genus of solutions that determine the hybrid score using both TAG threshold and TAG score. The example in ¶ [0031] suggests incorporating some aspects from the application 13/895,893. However this application does not have 
(2) Even though disclosure does not suggest directly using machine learning for hybrid score using both TAG threshold and TAG score, such a citation would require more than one line to show how the machine learning is achieved with these parameters to meet written description requirement. 
In view of MPEP 2161.01 above the genus of possible ways the hybrid score can be computed, without any disclosure showing the steps/algorithm/formula and what else is encompassed lacks specific metes and bounds for the invention boundaries. The fact that other embodiments (ones without both TAG threshold and TAG score; See ¶[0031] & [0070]) to compute hybrid score (FFR.sub.CT-TAG value) require machine learning, makes one think whether the current claimed embodiment (one with both TAG threshold and TAG score) is lacking proper disclosure. 
The respective dependent claims do not disclosure details of this determining step are rejected likewise.
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 112(a) Enablement Requirement
Claims 21, 24-27, 29, 32-35, 37, and 40-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 21, 29 and 37 claims similar limitation of “….determining a hybrid score based on the simulated patient-specific blood flow metric, the simulated TAG metrics, and the simulated TAG threshold score” which is considered as failing to comply with the enablement requirement.  It is noted from MPEP that while applying In re Wands test that While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP  §  2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. 
Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A)    The breadth of the claims - The focus of the examination inquiry is whether everything within the scope of the claim is enabled (MPEP 2164.08). Specifically, in this case the claim is limited to “….determining a hybrid score based on the simulated patient-specific blood flow metric, the simulated TAG metrics, and the simulated TAG threshold score” which not disclosed in the specification. 
In Fig.4 the step 409 computes the TAG threshold and is detailed to use TAG and FFR to do so with an explicit formula. See ¶[0068]-[0069]. However there is only cursory mention in the next step 411 to determine the hybrid score using both TAG score and TAG Threshold. See ¶[0070]. Even review of the incorporated co-pending application 13/895,893 does not detail any way the hybrid score is computed using both TAG metrics (TAG score), and the simulated TAG threshold score. See ¶[0031]. Despite statements in the specification concerning all the embodiments for hybrid score what it can  the simulated TAG metrics, and the simulated TAG threshold score is used to determine the hybrid score. In ¶[0070] other hybrid score embodiments use machine learning and that makes one believe this might be similar, however no details of the machine learning process is disclosed. As concerns the breadth of a claim relevant to enablement, the only relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. Since scope of protection sought is for the any process to determining the hybrid score using these two parameters, the specification lacks disclosure of even one. The issue may be compounded in [0068]-[0069] where the TAG threshold score is computed from TAG score and FFR, possibly having cyclical reference where hybrid score (FFR) is computed back from TAG score and TAG threshold score. No formula, algorithm, steps are disclosed to show how the hybrid score is computed.
(B) & (C)  The nature of the invention & The state of the prior art - The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art. The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed (MPEP 2164.05(a)). In this case the Mittal (US PGPUB 20140088414) is the closest prior art of record and it also does not appear to teach the claimed limitation of the invention. Specifically the claim requires “…determining a hybrid score based on the simulated patient-specific blood flow metric, the simulated TAG metrics, and the simulated TAG threshold score” whereas Mittal teaches ¶[0077]

    PNG
    media_image4.png
    131
    700
    media_image4.png
    Greyscale

Emphasis here is that FFR (mapping to hybrid score), is computed based on TAG and AIF (emphasis this is not TAG threshold score). Further, “The state of the prior art is also related to the need for working examples in the specification.” (MPEP 2164.05(a)) which is not present in this case.
(D)     The level of one of ordinary skill - MPEP 2164.05(b) states “The relative skill of those in the art refers to 
(E)     The level of predictability in the art - The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971) (MPEP 2164.03). As seen While the hybrid score is predictor of stenosis and goal is determine stenosis in more indeterminate range (See specification ¶[0030]), an improvement in stenosis diagnosis; however specific details how this score is more precise in computation are needed and absent. Lack of those specific details, process, or procedure and the fact that other similar embodiments may involve machine learning (a much more involved process than simply taking some average via a simple equation) leads one to believe that a more involved computation is needed to determine this hybrid score. The fact that Mittal (See ¶[0012][0046][0077]) does not use the TAG threshold score shows that the specific embodiment is not easily obvious  or predictable to yield an improvement in stenosis diagnosis.
(G)     The existence of working examples -  MPEP 2164.02 states “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working 
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure - MPEP 2164.06(a) related to ELECTRICAL AND MECHANICAL DEVICES OR PROCESSES - gives guidance that drawings by block diagrams with functional labels, was held to be nonenabling in In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976).-Applying the rationale to this case, Fig.4 element 411 block diagram and one sentence in ¶[0071] is not enabling to determine the hybrid score. 
Regarding Claim 24-27, 32-35 and 40-46
The respective dependent claims also do not cure this deficiency and inherit it and are henceforth rejected likewise. In re Wands test performed above also apply in this case. 
----- This page is left blank after this line -----


Relevant Prior Art of Record
US 20140200867 A1 by LAVI; Ifat et al. (VASCULAR FLOW ASSESSMENT) discloses computing Fractional Flow Rserve (FFR) in plurality of places and ways (See ¶[0300], [0310], [0345], [0365], [0383] & [0389]).

    PNG
    media_image5.png
    818
    505
    media_image5.png
    Greyscale
If the TAG score and TAG threshold score are considered as indicator of flow rates (See current specification “[0025] TAG, CTFC, TMPG, and CCO involve analyzing flow rates,…”) then [0383] & [0389] may read on the limitation. A rejection is not made because the it could not be determined what is the relationship between a hybrid score based on the simulated patient-specific blood flow metric, and the simulated TAG metrics, and the simulated TAG threshold score from the current specification. Lavi does not mention using TAG scores explicitly in computing the hybrid score (related to FFR).

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
----- This page is left blank after this line -----


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Thu, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Thursday, March 10, 2022